  Case 1:21-cv-00219-MN Document 8 Filed 03/23/21 Page 1 of 3 PageID #: 187




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


In re:                             :              Chapter 11
                                   :
TONOPAH SOLAR ENERGY, LLC,         :              Bankruptcy Case No. 20-11884 (KBO)
                                   :
                      Debtor.      :
                                   :
__________________________________ :
                                   :
TONOPAH SOLAR ENERGY, LLC,         :
                                   :
                      Appellant,   :
                                   :
     v.                            :              C. A. No. 21-219-MN
                                   :
CMB EXPORT, LLC,                   :
                                   :
                      Appellee.    :


                                   RECOMMENDATION

               At Wilmington this 23rd day of March, 2021.

               WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

               WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

         On March 10, 2021, the parties to this appeal tim ely provided a joint response to
  Case 1:21-cv-00219-MN Document 8 Filed 03/23/21 Page 2 of 3 PageID #: 188




this Court’s Order of February 24, 2021 regarding mandatory mediation for Bankruptcy

Court appeals.1 Appellees and Appellant are in agreement that this appeal is not

appropriate for mandatory mediation since it involves primarily legal issues. Appellant

asserts that The Bankruptcy Court erred in entering the Abstention Order for several

reason. Appellees disagree for reasons directly opposite to the Appellant. The Appeal

Parties previously attempted to mediate other issues relating to Appellant’s chapter 11

plan of reorganization and such attempts were unsuccessful. The Appeal Parties

request that, due to the nature of the relief granted by the Bankruptcy Court and the

issues on appeal, that this matter be removed from mandatory mediation.

      The Appeal Parties further request that the following briefing schedule be

entered:

      Appellant’s Opening Brief                   No later that 30days after entry of the
                                                  Court’s order accepting this
                                                  Recommendation removing this matter
                                                  from mediation
      Appellees’ Answering Brief                  No later than 30 days after the filing of
                                                  the Opening Brief
      Appellant’s Reply Brief                     No later than 14 days after filing of the
                                                Answering Brief

      THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV.



      1
       Consistent with this Court’s order, the Parties responsive letter was not
docketed.

                                            2
  Case 1:21-cv-00219-MN Document 8 Filed 03/23/21 Page 3 of 3 PageID #: 189




P. 72(a) and D. DEL. LR 72.1 are anticipated since it is consistent with the Appeal

Parties’ request.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            3
